DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I and Group A, Claims 1-6, 13-14, 17-18, 21-22 and 25-26 in the reply filed on 2/22/22 is acknowledged. Accordingly, claims 7-12, 15-16, 19-20, 23-24 and 27-30 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13, 17, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 7651023, hereafter “Huang”).
Regarding claim 1, Huang discloses a joining method by brazing, said method comprising the steps of: placing an brazing element (e.g. brazing tape or foil) between an interface area of a first piece and an interface area of a second piece to create a joining pre-assembly (col. 3, lines 63-64; claim 3), wherein said brazing element comprises carbon (col. 8, lines 26-32), one or more elements from the group consisting of cobalt and nickel, and one or more elements from 
Concerning the atomic percent of given elements, Huang discloses about 0.1-3% carbon (col. 8, lines 28-31), about 7-15% chromium, about 3-10% titanium, about 0.5-3% zirconium, and the remainder majority being nickel (Table 2 - examples I-VIII). These amounts overlap with recited amounts of respective elements. Examiner also notes that “one or more” only requires one element and the open-ended phrase “comprises” does not exclude presence of other elements. For instance, brazing composition including carbon, chromium and nickel (Table 2- example I) meets the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Therefore, the brazing method of Huang having overlapping amounts of elements in the braze composition renders the claim obvious. 
As to claim 3, Huang discloses that the step of removing oxygen from said process chamber (vacuum furnace) comprises applying a pressure in a range of about 10-1 to 10-8 torr (col. 9, lines 50-51), which meets lower than 1 x 10-4
Regarding claim 13, Huang discloses a joining method by brazing, said method comprising the steps of: placing an brazing element (e.g. brazing tape or foil) between an interface area of a first piece and an interface area of a second piece to create a joining pre-assembly (col. 3, lines 63-64; claim 3), wherein said brazing element comprises nickel and carbon (see Table 2- braze composition examples; col. 8, lines 26-32); placing the components of said joining pre-assembly into a process chamber (vacuum furnace- claim 4); removing oxygen from said process chamber (vacuum removes oxygen); and heating at least said brazing element of said joining pre-assembly, thereby joining said first piece to said second piece (col. 3, lines 55-67; col. 10, lines 49-58). Therefore, the brazing method of Huang with a braze composition including nickel and carbon at least renders the claim obvious. 
 As to claim 17, Huang discloses that the step of removing oxygen from said process chamber (vacuum furnace) comprises applying a pressure in a range of about 10-1 to 10-8 torr, which meets lower than 1 x 10-4 Torr.  
Regarding claim 21, Huang discloses a joining method by brazing, said method comprising the steps of: placing an brazing element (e.g. brazing tape or foil) between an interface area of a first piece and an interface area of a second piece to create a joining pre-assembly (col. 3, lines 63-64; claim 3), wherein said brazing element comprises cobalt and carbon (Table 2- example IV; col. 8, lines 26-32); placing the components of said joining pre-assembly into a process chamber (vacuum furnace- claim 4); removing oxygen from said process chamber (vacuum removes oxygen); and heating at least said brazing element of 
As to claim 25, Huang discloses that the step of removing oxygen from said process chamber (vacuum furnace) comprises applying a pressure in a range of about 10-1 to 10-8 torr, which meets lower than 1 x 10-4 Torr.  
Claims 2, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 7651023) as applied above, and in view of Moorhead (US 4596354).
As to claims 2, 14 and 22, Huang is silent as to brazing ceramic pieces. However, such feature is known in the art. Moorhead teaches joining ceramic objects by direct brazing using nickel-based alloy, which produces strong joint that can withstand high service temperatures and oxidizing environments (abstract), wherein the nickel-based alloy also includes small amount of carbon (col. 2, lines 15-27). The brazed ceramic assembly is useful for high performance applications such as advanced heat engines or heat exchangers (col. 1, lines 15-17). Analogous to vacuum brazing with a nickel-based alloy in Huang, Moorhead teaches brazing alumina substrates in a vacuum chamber with a nickel-based brazing filler composition (col. 4- example 1). In light of Moorhead, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to employ the brazing composition of Huang to join two ceramic pieces (e.g. alumina) in order to manufacture a desired product such as heat .
Claims 4-6, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Huang or Huang in view of Moorhead as applied to claims 1-3, 14, 22 above, and further in view of Elliot et al. (US 2016/0184912, hereafter “Elliot”).
As to claims 4-6, 18 and 26, Huang or Moorhead does not mention heating to a first temperature below eutectic temperature of said brazing element and heating to a second temperature above the eutectic temperature. However, such technique is known in the art. Elliot teaches joining ceramic objects by brazing (abstract, [0003]), wherein the brazed ceramic assembly is used for semiconductor and similar manufacturing equipment such as a heater or electrostatic chuck [0005-0006]. The ceramic pieces may be aluminum nitride as well other materials such as alumina or beryllium oxide [0011, 0038]. Elliot teaches that suitable braze composition includes several different elements alloyed with silicon that exhibit eutectic formation [0081], including an alloy of nickel and silicon (fig. 15, claim 18). Analogous to both Huang & Moorhead, Elliot discloses brazing in a vacuum atmosphere, while heating to a first temperature below eutectic temperature of braze alloy and heating to a second temperature above the eutectic temperature (fig. 15, [0060], [0083-0084]). Using such silicon alloys provides advantages of a lower braze temperature due to eutectic formation and wetting ability of Si to ceramic [0078, 0080]. In light of Elliot, it 

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted. Applicant is reminded of candor duty to disclose all information material to patentability. See MPEP 2001 and CFR 1.56. A finding of “fraud,” “inequitable conduct,” or violation of duty of disclosure with respect to any claim in an application or patent, renders all the claims thereof unpatentable or invalid. See Chromalloy American Corp. v. Alloy Surfaces Co., 339 F. Supp. 859, 173 USPQ 295 (1972).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735